Case 18-04598-JMC-13          Doc 51     Filed 11/07/18    EOD 11/07/18 12:11:19     Pg 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 IN RE:                                        )
                                               )
 HUNSICKER, LUPAE KATHRYN                      ) CASE NO. 18-04598-JMC-13
                                               )
                                               )
 DEBTORS                                       )


          AMENDED EMERGENCY MOTION FOR SANCTIONS SANTIONS
                FOR VIOLATION OF THE AUTOMATIC STAY

       ComeComes now the Debtor, Kathryn Lupae Hunsicker, by counsel, and respectfully

moves the Court for an order holding the creditor, Indiana Department of Revenue, in contempt

of court for their willful violation of §362 of the United States Bankruptcy Code.

       1. The DebtorsDebtor filed a Chapter 13 bankruptcy on June 15, 2018.

       2. The DebtorsDebtor listed Indiana Department of Revenue on Schedule E of their

           bankruptcy petition.

       3. The Indiana Department of Revenue was served by electronic notice by the

           Bankruptcy Noticing Center on June 20, 2018.

       4. On June 22, 2018 the Indiana Department of Revenue filed proof of claim number 1.-

           1 with the Bankruptcy Clerk’s office.

       5. The Indiana Department of Revenue has not applied for, nor received, an order from

           this Court lifting the automatic stay.

       6. On October 9, 2018, the Marion County Sheriff’s Department, at the request of the

           Indiana Department of Revenue, placed a hold on debtor’s checking account.

       7. The Indiana Department of Revenue, by directing the Marion County Sheriff to
Case 18-04598-JMC-13          Doc 51     Filed 11/07/18      EOD 11/07/18 12:11:19          Pg 2 of 4



           collect pre-petition tax liability, willfully violated the automatic stay in place in the

           present case.

       8. On October 16, 2018 Counsel for the Debtor and IDR reached agreement that seizure

           was improper and the IDR agreed to return the funds seized along with reasonable

           attorney fees.

       9. Then on October 31, 2018, IDR, through the Marion County Sherriff, levied $260.00

           from debtor’s joint PNC account. This joint account wasis the account used by the

           debtor’s sons which he usesson to pay his college tuition. The seizure of said funds

           has now jeopardized his ability to register for classes on November 10, 2018.

       10. The IDR failure to maintain a proper systems with the collections actions of Sheriffs

           departmentSheriff’s Department is a blatant willful disregard of the automatic stay

       11. The Debtor has suffered embarrassment and fear due to the Indiana Department of

           Revenue’s collection efforts.

       12. The Debtor and non-filing son have been directly harmed by these illegal collection

           actions leaving them with no means to pay their ongoing expenses, jeopardizes

           debtor’s son’s ability to graduate on time if not immediately remedied, and subjecting

           the debtor to a potential motion to dismiss by the Trustee due to the seizure of her

           funds to be able to make her Trustee payment.

NOTICE: Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you do not want the court to enter an order affecting the property, or if you want the court to
consider your views on the motion, then on or before 14 days from the date of this service, you
or your attorney must file with the court a written objection explaining your position.

Those not permitted to file electronically must deliver any objection by U.S. mail, courier,
Case 18-04598-JMC-13           Doc 51     Filed 11/07/18      EOD 11/07/18 12:11:19        Pg 3 of 4



overnight/express mail, or in person at: 46 E. Ohio Street, Indianapolis, IN 46204.

If you mail your objection to the court, you must mail it early enough so the court will receive it
on or before the date stated above. You must also send a copy of your objection to: Sawin &
Shea, 6100 N. Keystone Ave., Suite 620, Indianapolis, IN 46220.

If you or your attorney do not take these steps, the Court may decide that you do not oppose an
order granting this motion.


WHEREFORE, the Debtors, by counsel, move the Court for an order holding the Indiana

Department of Revenue in contempt of court for its willful violation of the Automatic Stay

provided for in §362 of the United States Bankruptcy Code, that all of Debtor’s bank

accountaccounts be released, and hereby request the Court award punitive damages and attorney

fees incurred relating to the violation, and all other just and proper relief.

                                                     By: /s/ Richard J. Shea
                                                     Sawin & Shea, LLC
                                                     Attorneys for Debtor
                                                     6100 N KEYSTONE AVE STE 620
                                                     INDIANAPOLIS IN 46220-2430
                                                     ecf@sawinlaw.com
                                                     317-255-2600



                                    CERTIFICATE OF SERVICE

I certify that a copy of the foregoing was served on the following parties through the Court’s
Electronic Case Filing System or by first-class U.S. Mail, postage prepaid:

U.S. Trustee                                            Ch 13 Trustee

I further certify that a copy of the foregoing was served on the following parties by certified first-
class U.S. Mail, postage prepaid:

Indiana Department of Revenue                           Indiana Department of Revenue
Bankruptcy Section, N-240 MS108                         IGCN N-248
100 North Senate Avenue                                 100 North Senate Avenue
Indianapolis, IN 46204                                  Indianapolis, IN 46204
Case 18-04598-JMC-13      Doc 51   Filed 11/07/18   EOD 11/07/18 12:11:19   Pg 4 of 4



Indiana Department of Revenue
Attorney General Greg Zoeller
Tax Litigation Division
302 W Washington St
Indianapolis, IN 46204

Date: November 7, 2018                        By: /s/ Richard J. Shea
